Douglas, J.,
concurring in part and dissenting in part. I concur with the syllabus and the discussion in the opinion pertaining thereto. I respectfully dissent from the discussion in the opinion involving the issue of the learned intermediary doctrine and the ultimate judgment of the majority. If the majority is going to, in effect, ignore R.C. 2307.71(D) and (E) and the history surrounding those sections, then, I believe, the discussion should be more than just cursory. I would reverse the judgment of the court of appeals. Because the majority does not do so, I respectfully dissent.
Resnick, J., concurs in the foregoing opinion.